Citation Nr: 0513963	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, secondary to service-
connected right knee disability. 


REPRESENTATION

Veteran represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from January 1990 to August 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

At the hearing, the veteran raised the issues of service 
connection for polyneuropathy of the right lower extremity 
and an increased rating for patellofemoral joint syndrome of 
the right knee.  While the Board accepted testimony on the 
issues, the issues are referred to the RO for adjudication. 


FINDING OF FACT

On the record at the hearing in June 2004, the veteran 
withdrew his appeal on the claim of service connection for 
degenerative joint disease of the lumbosacral spine, 
secondary to service-connected right knee disability.  


CONCLUSION OF LAW

The appeal of the claim of service connection for 
degenerative joint disease of the lumbosacral spine, 
secondary to service-connected right knee disability is 
withdrawn.  38 C.F.R. § 20.204 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Where as here the law, and not the evidence, is dispositive, 
the VCAA does not apply.  Mason v. Principi, 16 Vet.App. 129 
(2002). 

All questions subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  38 
U.S.C.A. § 7104(a).

An appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his authorized 
representative. 38 C.F.R. § 20.204(c) (2004).

In November 2003, the veteran perfected the appeal on the 
claim of service connection for degenerative joint disease of 
the lumbosacral spine, secondary to service-connected right 
knee disability, by filing a substantive appeal. 

In June 2004 at a hearing and on the record, the veteran 
withdraw the appeal of the claim of service connection for a 
degenerative joint disease of the lumbosacral spine, 
secondary to service-connected right knee disability. 

As the veteran has withdrawn the appeal, the Board lacks 
jurisdiction to review the claim. 

                                                                                             
(Continued on next page)


ORDER

The appeal of the claim of service connection for 
degenerative joint disease of the lumbosacral spine, 
secondary to service-connected right knee disability is 
dismissed.



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


